Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 10, 12-16, 19, 20-22, 24-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,223,052 to Yamamoto.
In Reference to Claims 1, 6, 15, 16, 19, 24 and 26
Yamamoto discloses a screw compressor comprising a compressor housing having two rotor screws (Fig. 1, 1, 2) mounted axially parallel therein, which mesh with each other in a compression space, can be driven by means of a drive and are synchronized (Fig. 1, 8) with each other in their rotational movement, wherein the rotor screws (Fig. 1, 1, 2) each have a single-part with two end faces (As showed in Fig. 1) and a profiled surface extending therebetween and shaft ends projecting beyond the end faces, wherein: at least the profiled surface is formed in a multilayer manner (Fig. 2, 6), comprising a first (Fig. 2, 4), inner layer and a second (Fig. 2, 6), outer layer, wherein the first, inner layer and the second outer layer both comprise or are formed from a thermoplastic synthetic material (Col. 3, Lines 40-50)
Yamamoto teaches the first embodiment having screw with multiple layer.  The first embodiment does not teach the detail material of the first and second layer.

	the particles of the second outer layer supporting a running-in operation comprise lubricating particles (Col. 4, Line 49)
	the layer thickness of the second, outer layer is 10 um to 120 um before running-in. (Col. 9, Line 65-68)
the particles comprises graphite or are formed from graphite. (Col. 4, Line 54)
	Particles comprise boron nitride ((Col. 4, Line 54)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to combine two embodiments of Yamaoto.  Doing so, would result in particles being dispersed into the outer layer of the multiple layer of the screw pump, so the combined embodiments would improve resistances to wear and corrosion, as well as reducing noise. (Col. 10, Line 35-43)
In Reference to Claim 2
Yamamoto discloses the thermoplastic material for forming the first, inner layer and the second, outer layer is a semi-crystalline high-performance thermoplastic synthetic material (Col. 3, Line 45-50, the plastic material can be selected from polyethylene family)
In Reference to Claim 3
Yamamoto discloses   In re: Foerster et al. International Application No: PCT/EP2O 18/060673 International Filing Date: 26 April 2018 Page 4the thermoplastic synthetic material comprises a polyaryletherketone (PAEK) or at least substantially consists of a polyaryletherketone (PAEK) to form the first, inner layer and the second, outer layer (Col. 3, Line 45-50, the plastic material can be selected from polyethylene family, and PAEK is an entire family of thermoplastics)
In Reference to Claim 5
Yamamoto discloses the first, inner layer (Fig. 2, 5) is formed without particles or pores supporting a running-in process, but at least substantially homogeneously.
In Reference to Claim 10
Yamamoto discloses the particles (Fig. 4c, 9) is BN (boron nitride).  The Shore hardness is 70 GPa which is harder than the Ni plating.
In Reference to Claim 12
Yamamoto discloses the first, inner layer is bonded to the second, outer layer by melting (As showed in Fig. 9, the outer layer is injected by injection molding, material can penetrate into the cracks on the first layer)
In Reference to Claim 13
Yamamoto discloses the first, inner layer forms a substantially homogenous coating and thus a corrosion protection layer (Col. 5, Line 64-66)
In Reference to Claim 14
Yamamoto teaches a screw-type rotary fluid machine, the rotor surface is treated for noise and friction reduction and an intimate contact. 
Yamamoto does not teaches the outer layer defines a running-in layer which in the running-in process removes itself in the region.  However, the Applicant recites the operation result on the recited structure.  According the MPEP 2113: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Since Yamamoto discloses the recited structure.  The operation result is obvious.
In Reference to Claim 18
Yamamoto discloses layer thickness of the first inner layer (Fig. 2, 4) is 20 um (Col. 7, Line 47)
In Reference to Claim 20
Yamamoto discloses the base body of the rotor screw is formed from cast iron (Col. 7, Line 35-40)
In Reference to Claim 21
Yamamoto discloses at least portions of the shaft ends are uncoated with a thermoplastic synthetic material (As showed in Fig. 1 & 2, and 9, the coated portion is applied to rotor section only)
In Reference to Claim 22
Yamamoto discloses sections of said shaft ends are coated with the first, inner layer of thermoplastic synthetic material (As showed in Fig. 10)
In Reference to Claim 25
Yamamoto discloses the screw compressor is an oil-free compressing, in particular dry screw compressor (Col. 8, Line 20)
In Reference to Claim 27
Yamamoto discloses a methods for applying a multilayer coating to a metallic surface to be coated of a rotor screw or a compression space of a screw compressor, comprising: pretreating the metallic surface (Fig. 2, 1/2) to be coated, applying a first, inner layer (Fig. 2, 4) which comprises a thermoplastic synthetic material or is formed therefrom, to the metallic surface to be coated or on an underlayer, which can be formed in particular as a pretreatment layer, and  applying a second, outer layer (Fig. 2, 6/5) to the first, inner layer,  wherein the second, outer layer also comprises or is formed from a thermoplastic synthetic material
Yamamoto teaches the first embodiment having screw with multiple layer.  The first embodiment does not teach the detail material of the first and second layer.
Yamamoto teaches wherein particles (Fig. 6C, 9) or pores supporting a running-in process are embedded in the second, outer layer and the thermoplastic synthetic material defines a matrix (Fig. 6C, 4”) for receiving the particles or for forming the pores, respectively.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to combine two embodiments of Yamamoto.  Doing so, would result in particles being dispersed into the outer layer of the multiple layer of the screw pump, so the combined embodiments would improve resistances to wear and corrosion, as well as reducing noise. (Col. 10, Line 35-43)
In Reference to Claim 29
Yamamoto discloses the coating being applied by baking (Col. 8, Line 19)
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent 6,498,127 to US Patent 6,498,127 to Niwa et al (Niwa).
In Reference to Claims 4 and 11
Yamamoto teaches the screw with the first and the second layers.
Yamamoto does not teach the Peek material
Niwa teaches the thermoplastic synthetic material comprises PEEK (Col. 1, 65), the hardness of PEEK is lower than the hardness of the Ni-P plating
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from Niwa.  Doing so, would result in PEEK being used in the cover layer of Yamamoto.  Both Yamamoto and Niwa teaches applying thermoplastic layer to the rotor surface, and Niwa teaches applying PEEK to a dry run sliding surface to improve the durability of the sliding surface (Col. 1, Line 30-35)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Publication 2010/0095837 to Suman.
In Reference to Claim 8
Yamamoto teaches the screw with the first and the second layers.
Yamamoto does not teach the silicon dioxide material.
Suman teaches the particles comprises silicon dioxide (Paragraph 34)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from Suman.  Doing so, would result in silicon dioxide being used as particle in the sliding cover layer, Suman teaches a method of improving abradable of coating (Paragraph 10 of Suman).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent 4,847,135 to Braus et al (Braus).
In Reference to Claims 9 and 17
Yamamoto teaches the screw with the first and the second layers.
Yamamoto does not teach the borosilicate as coating material.
Braus teaches borosilicate being used added to coating of the sliding surface.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from Braus.  Doing so, would result in borosilicate being added to the coating layer of the Yamamoto, since Braus teaches a coating layer with lower maintenance sliding surface (Col. 3, Line 40)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent 5,011,389 to Timuska.
In Reference to Claim 23
Yamamoto discloses the rotor screws (Fig. 1, 1, 2) each have a single-part with two end faces (As showed in Fig. 1) and a profiled surface extending therebetween and shaft ends projecting beyond the end faces, wherein: at least the profiled surface is formed in a multilayer manner (Fig. 2, 6), comprising a first (Fig. 2, 4), inner layer and a second (Fig. 2, 6), outer layer, wherein the first, inner layer and the second outer layer both comprise or are formed from a thermoplastic synthetic material (Col. 3, Lines 40-50)
Yamamoto teaches the first embodiment having screw with multiple layer.  The first embodiment does not teach the detail material of the first and second layer.
Yamamoto teaches wherein particles (Fig. 6C, 9) or pores supporting a running-in process are embedded in the second, outer layer and the thermoplastic synthetic material defines a matrix (Fig. 6C, 4”) for receiving the particles or for forming the pores, respectively.
Yamamoto does not teach the end surface of rotor is coated.
Timuska teaches the same coating applied to the end surface of the rotor. (Fig. 1)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from Timuska.  Doing so, would result in end of the rotor being applied with coated layer.  Both inventions of Yamamoto and Timuska teaches coated rotor.  Timuska teaches a method of providing an even end surface of the rotor so the sealing between the rotor and casing.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Publication 2014/0295059 to Russo.
In Reference to Claim 28
Yamamoto teaches the screw rotor comprises rotors covered by layers.
Yamamoto does not teach the painting method.
Rossuo teaches the screw layer being painted (Paragraph 47)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from Russo.  Doing so, would result in the layer of the screw being applied by paining as being taught by Rossuo.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Publication 2011/0076480 to Skoog et al.
In Reference to Claim 30
Yamamoto disclose the screw compressor comprising rotor coated.
Yamamoto does not teach the pretreatment.
Skoog teaches a pretreatment method including blasting, or etching (Paragraph 30) before a coating is attached.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from Skoog.  Doing so, would result in the surface being pretreated with blasting or etching before a corrosion resistant layer is attached, the coated layer can be secured to the substrate material.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/29/21